Title: From John Adams to the Marquis de Lafayette, 21 May 1782
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Hotel des Etats Unis de L’Amerique, a la Haye May 21. 1782
My dear General

Yours of the Seventh of this month, was yesterday brought me, by Mr Ridley, and I thank you for your kind Congratulations, on the Progress of our Cause in the Low Countries. Have a Care, however, how you profess Friendship for me: there may be more danger in it, than you are aware of.
I have the Honour, and the Consolation to be a Republican on Principle. That is to Say, I esteem that Form of Government, the best, of which human Nature is capable. Almost every Thing that is estimable in civil Life, has originated under Such Governments. Two Republican Towns, Athens and Rome, have done more honour to our Species, than all the rest of it. A new Country, can be planted only by Such a Government. America would at this moment have been an howling Wilderness in habited only by Bears and Savages, without Such forms of Government. And it would again become a Wilderness under any other. I am not however an enthusiast, who wishes to overturn Empires and Monarchies, for the Sake of intro­ducing Republican Forms of Government. And therefore I am no King Killer, King Hater or King Despizer. There are Three Monarcks in Europe for whom I have as much Veneration as it is lawfull for one Man to have for another. The King of France, the Emperor of Germany and the King of Prussia, are constant objects of my Admiration, for Reasons of Humanity Wisdom and Beneficence which need not be enlarged on. You may well think then, that the Information you give me, that “the King of France was pleased the other day to Speak to you, of me in terms of the highest Regard,” gave me great Pleasure.
I Shall do all in my Power to obtain here a Loan of Money but with very faint hopes of Success. In Short, there is no Money here but what is already promised to France, Spain, England Russia Sweeden Denmark, the Government here, and what will be fatal to me is the East India Comany have just opened a Loan for Nine Millions of florins under the Warrantee of the States of Holland and with an augmented Interest.
My Hopes of a Speedy Peace, are not Sanguine. I have Suspicions of the Sincerity of Lord Shelburne, Dunning and others of his Connections which I wish may prove groundless: but untill they are removed, I shall not expect a Peace. Shelbourne affects to be thought, the Chatham of the Day, without any of his great Qualities. I much fear that all their Maneuvres about Peace will turn out, but Artifices, to raise the stocks. The British Cabinet is so divided, that my Expectations are not very high. Let us be upon our Guard and prepared for a Continuance of the War. The Spaniards will demand Cessions and the Dutch Restitutions, which the English will not yet agree to, if they should get over all the Claims of France and America.
I Should be very happy to have a personal Conversation with you, but this will hardly take Place, untill full Powers arrive in Paris from London and I know very well that whether in America or Versailles or Paris, you will be constantly usefull, to America, and Congress will easily approve of your Stay where you are, untill you shall think it more for the publick Good to go elsewhere.
With great Affection and Esteem I have the Honour to be &c
